UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1311


WILLIAM HAWKINS; ERIC KELLER; THOMAS ZATO; KRISTOF GABOR;
JUSTIN PANCHLEY,

                   Plaintiffs - Appellees,

             v.

LASZLO BORSEY; MEDIAWARE CORPORATION; MEDIA TECHNIK KFT.,

                   Defendants – Appellants,

             and

SAM BLACK; DMCC KOMMUNIKACIOS RT.; PETERFIA KFT.,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cv-01256-LMB-TRJ)


Submitted:    October 28, 2008                 Decided:   November 24, 2008


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey R. Gans, THELEN REID BROWN RAYSMAN & STEINER, LLP,
Washington, D.C., for Appellants. Creighton R. Magid, DORSEY &
WHITNEY, LLP, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Appellants      appeal    from       the    district       court’s     order

denying their Fed. R. Civ. P. 60(b)(4) motion, which asserted

that a prior default judgment entered against them was void for

lack of subject matter jurisdiction.                 We affirm.

            When reviewing a Rule 60(b) motion, we do “not review

the merits of the underlying order; [but rather] only review the

denial of the motion with respect to the grounds set forth in

Rule 60(b).”       MLC Auto. v. Town of S. Pines, 532 F.3d 269, 277

(4th Cir. 2008).         Moreover, it is well-settled that “a Rule

60(b)    motion   seeking    relief   from       a     final    judgment      is   not    a

substitute for a timely and proper appeal.”                        Dowell v. State

Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.

1993).     Thus,    in   cases   where       a   movant        makes    a    “considered

choice” not to appeal, he cannot be relieved of that choice

merely    because    hindsight    demonstrates           that     his       decision     to

forego a timely appeal was probably wrong.                        See Ackermann v.

United States, 340 U.S. 193, 198 (1950).                   While lack of subject

matter jurisdiction can render a judgment “void” for purposes of

Rule 60(b)(4), such is the case only when the jurisdictional

error is “egregious” and there was no arguable basis on which a

finding of jurisdiction could be based.                   See Wendt v. Leonard,

431 F.3d 410, 412-13 (4th Cir. 2005).                   In practice, a “federal



                                         3
court judgment is almost never void because of lack of federal

subject matter jurisdiction.”        Id. at 413.

            Here, Appellants failed to appeal the entry of default

judgment.     In addition, their history of litigating portions of

the case and then failing to respond during other portions shows

that the decision not to appeal was a conscious choice.                  Thus,

Appellants’ motion was simply an untimely attempt to appeal the

final   judgment.     Moreover,      Appellants’    own     statements      that

Mediaware’s principal place of business was Hungary certainly

provided an arguable basis to conclude that there was diversity

of citizenship.

             Because this case does not come close to showing an

egregious lack of subject matter jurisdiction, we affirm the

district court’s denial of the Rule 60(b) motion.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before    the    court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      4